Case 2:20-cv-02525-DSF-JPR Document 13 Filed 08/10/20 Page 1 of 1 Page ID #:50




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  CORONA FRUITS AND VEGGIES, CASE NO.
  INC.                       2:20−cv−02525−DSF−JPR
               Plaintiff(s),
                                         Order to Show Cause re
        v.                               Dismissal for Lack of
  MLC BERRIES, INC., et al.              Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, MLC Berries, Inc. and Miguel Lorenzo Campos failed to
     plead or otherwise defend within the relevant time. The Court orders plaintiff
     to show cause in writing on or before August 24, 2020 why the claims
     against the non-appearing defendant(s) should not be dismissed for lack of
     prosecution. Failure to respond to this Order may result in sanctions,
     including dismissal for failure to prosecute.

       IT IS SO ORDERED.

  Date: August 10, 2020                       /s/ Dale S. Fischer
                                             Dale S. Fischer
                                             United States District Judge
